Citation Nr: 0934487	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for post-
traumatic degenerative changes of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a partial tear of the left anterior 
cruciate ligament.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Columbia, South Carolina, which continued the 10 percent 
rating for post-traumatic degenerative changes of the left 
knee, and continued the 10 percent rating for post-operative 
residuals of a partial tear of the left anterior cruciate 
ligament.  

During the pendency of this appeal, a June 2008 rating 
decision of the RO in Indianapolis, Indiana increased the 
evaluation of the Veteran's degenerative changes of the left 
knee from 10 percent to 20 percent.  This increase is 
effective from January 30, 2006, the date of the Veteran's 
claim.  The Board notes that, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the Veteran will generally be presumed to 
be seeking the maximum benefit allowed by law or regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the claim for an increased rating for degenerative changes of 
the left knee remains on appeal.  

The Veteran testified at a February 2008 hearing at the RO in 
Indianapolis, Indiana.  A transcript of the hearing has been 
associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

In his June 2007 Form 9, the Veteran requested a Travel Board 
hearing at his local Regional Office.  A Board hearing was 
never scheduled.  In September 2009, the Veteran, through his 
representative, moved to remand this case to schedule a 
hearing before the Board.  The Veteran also specified that he 
would prefer a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction (AOJ) 
should schedule the Veteran for a 
videoconference hearing before a member of 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

